DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 5/6/2021.  Claims 1-3,6,10,11,14,16,17,20-26 and 37-42 are pending in the application. Claims 38-42 are withdrawn from consideration being directed to a non-elected invention. Claims 23 and 24 were amended, and claims 4, 5,12,13,15,18,19,27-36 were previously canceled by the applicant.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim Rejections - 35 USC 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-3,6,10,11,14,16,17,20-26 and 37 are rejected under 35 USC 103 as being unpatentable over Zhao  (CN1081333 (A)) cited by the applicant in an IDS filed 1/15/2021.(machine translation)
	Regarding claims 1-3, 6, 7, 10, 11, 12, 20, Zhao discloses a water-dispersible composition comprising a colloidal solution of solid particles in water, which is an aqueous solution [0004], made by a method as follows:
“Take natural β-carotene and add 0.1-3 times the surfactant, mix the two and grind it, grind for 20-180 minutes, grind while adding water or treat it with a homogenizer or colloid mill to make it uniform Solution.”

The above method is considered to produce a colloidal solution, in which by definition the particle size of solid particles is intermediate between a true solution and a suspension, i.e. between 1–1000 nm, which falls within the claimed range.

The surfactant is polysorbate 80 (Tween 80) [0006], and the solid particles are particles of water-insoluble carotenoid natural hydrophobic pigment, beta-carotene. The ratio of surfactant to beta-carotene is 1:10 to 3:1 which overlaps or encompasses the claimed ranges. Regarding the ratio of beta-carotene to surfactant, Zhao discloses a 
Regarding the limitation of pH in claims 1 and 20,  Zhao further discloses adding citric acid which is considered to produce a pH in the claimed range ([0004], working examples). For example, in example 1, 5-20g of citric acid is added per 1000ml of water. The pH of a 1 mM solution of citric acid is about 3.2, which is in the claimed range. 
Regarding the limitation of content of carotenoids in the dispersion in claims 1, 11, and the content of polysorbate in claims 16 and 17, as Zhao discloses a method and ratios to obtain a dispersion, it would have been obvious to one of ordinary skill in the art to optimize ratios to obtain a desired concentration of water dispersed carotenoids, with a reasonable expectation of success.
Regarding claim 21, Zhao discloses adding an antioxidant to the dispersion [0004].
Regarding claims 22 and 23, Zhao discloses a water dispersion of carotenoids with no added hydrocolloid or with an added thickener that is a hydrocolloid in making a beverage. [0004]
Regarding claim 24 and 26, the solid particles in Zhao do not contain fat.
Regarding claim 25, “solid particles” of beta-carotene in Zhao is considered to include crystals.
Regarding claim 37, Zhao discloses a beverage comprising beta-carotene dispersion with Tween 80, as claimed (working examples).
 Claims 1-3, 6, 10, 11, 14, 16, 17, 20-26, 37 are therefore prima facie obvious in view of the art.
Response to Arguments
Applicant’s arguments have been considered, but are not persuasive.
Zhao discloses a water-dispersible composition comprising a colloidal solution of solid particles in water, which is an aqueous solution [0004], made by a method as follows:
“Take natural β-carotene and add 0.1-3 times the surfactant, mix the two and grind it, grind for 20-180 minutes, grind while adding water or treat it with a homogenizer or colloid mill to make it uniform Solution.”

The above method is considered to produce a colloidal solution, in which by definition the particle size of solid particles is intermediate between a true solution and a suspension, i.e. between 1–1000 nm, which falls within the claimed range (at most 10 micrometer or at most 2 micrometer).
Regarding applicant’s argument that Zhao is directed to a beverage composition, and that the claimed invention has 5% to 35% carotenoids in the dispersion, it is pointed out that the instant claim is directed to a “water dispersible composition comprising a dispersion of at least 2% carotenoid”. The claims are directed to a composition that contains the dispersion. Therefore, applicant’s argument is not persuasive.
Regarding the pH, Zhao discloses adding citric acid which is considered to produce a pH in the claimed range ([0004], working examples). For example, in example 1, 5-20g of citric acid is added per 1000ml of water. The pH of a 1 mM solution of citric acid is about 3.2, which is in the claimed range. 
Regarding the ratio of beta-carotene to surfactant, Zhao discloses a ratio of 0.1:1 to 3:1.  0.1:1 is a ratio of 1:10.   The ratio range instantly claimed is 1:10 to 4:1.  
	For these reasons, applicant’s arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793